
	
		I
		112th CONGRESS
		1st Session
		H. R. 1532
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Polis (for
			 himself, Mr. Rothman of New Jersey,
			 and Mrs. Davis of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide incentives for States and local educational
		  agencies to implement comprehensive reforms and innovative strategies that are
		  designed to lead to significant improvement in outcomes for all students and
		  significant reductions in achievement gaps among subgroups of students, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Race to the Top Act of
			 2011.
		2.Race to the
			 Top
			(a)In
			 generalTitle VI of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7301 et seq.) is
			 amended—
				(1)by redesignating
			 part C as part D;
				(2)by redesignating
			 sections 6301 and 6302 as sections 6401 and 6402, respectively; and
				(3)by inserting after
			 part B, the following:
					
						CRace
				to the Top
							6301.PurposesThe purposes of this part are to—
								(1)provide incentives
				for States and local educational agencies to implement comprehensive reforms
				and innovative strategies that are designed to lead to—
									(A)significant
				improvements in outcomes for all students, including improvements in student
				achievement, high school graduation rates, college enrollment rates and rates
				of college persistence; and
									(B)significant
				reductions in achievement gaps among subgroups of students; and
									(2)encourage the
				broad identification, adoption, use, dissemination, replication, and expansion
				of effective State and local policies and practices that lead to significant
				improvement in outcomes for all students, and the elimination of those policies
				and practices that are not effective in improving student outcomes.
								6302.Reservation of
				fundsFrom the amounts made
				available under
				section 6308 for a fiscal year, the
				Secretary may reserve not more than 10 percent to carry out activities related
				to technical assistance, monitoring, outreach, dissemination, and prize awards
				(which shall be awarded in accordance with section 24 of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3601 et seq.)).
							6303.Program
				authorized
								(a)Program
				authorizationFrom the
				amounts made available under
				section 6308 for a fiscal year, the
				Secretary shall award grants, on a competitive basis, to States, local
				educational agencies, or both for the purposes described in
				section 6301.
								(b)Grant and
				subgrant eligibility limitations
									(1)ARRAA
				State that has received a grant under section 14006 of division A of the
				American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
				283) may not receive a grant under this part during the period of its grant
				under section 14006 (Public Law 111–5; 123 Stat. 283).
									(2)Number of
				grantsA State or local educational agency may not receive more
				than 1 grant under this part per grant period.
									(3)Number of
				subgrantsA local educational agency may receive a grant and a
				subgrant for the same fiscal year.
									(c)Duration of
				grants
									(1)In
				generalA grant under this
				part shall be awarded for a period of not more than 4 years.
									(2)Continuation of
				grantsIn order to receive a grant for a full grant period, a
				State or local educational agency under this part shall demonstrate to the
				Secretary, at such time and in such manner as determined by the Secretary, that
				it is—
										(A)making progress in
				implementing its plan under
				section 6304(a)(3) at a rate that the
				Secretary determines will result in the State or agency fully implementing its
				plan during the remainder of the grant period; or
										(B)making progress
				against the performance measures set forth in
				section 6305 at a rate that the Secretary
				determines will result in the State or agency reaching its targets and
				achieving the objectives of the grant during the remainder of the grant
				period.
										6304.Applications
								(a)ApplicationsEach
				State or local educational agency that desires to receive a grant under this
				part shall submit an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may reasonably require. At a
				minimum, each such application shall include—
									(1)documentation of
				the applicant’s record, as applicable, in—
										(A)increasing student
				achievement, including for all subgroups described in section
				1111(b)(2)(C)(v)(II);
										(B)decreasing
				achievement gaps, including for all subgroups described in section
				1111(b)(2)(C)(v)(II);
										(C)increasing high
				school graduation rates, including for all subgroups described in section
				1111(b)(2)(C)(v)(II);
										(D)increasing college
				enrollment and persistence rates, including for all subgroups described in
				section 1111(b)(2)(C)(v)(II); and
										(E)any other measure
				described in
				section 6305 that is not listed in
				subparagraph (A) through
				(D);
										(2)evidence of
				conditions of innovation and reform that the applicant has established and its
				proposed plan for implementing additional conditions for innovation and reform,
				including—
										(A)a description of
				how the applicant has identified and eliminated ineffective practices in the
				past and its plan for doing so in the future;
										(B)a description of
				how the applicant has identified and promoted effective practices in the past
				and its plan for doing so in the future; and
										(C)steps the
				applicant has taken and will take to eliminate statutory, regulatory,
				procedural, or other barriers and to facilitate the full implementation of its
				proposed plan;
										(3)a comprehensive
				and coherent plan for using funds under this part, and other Federal, State,
				and local funds, to improve the applicant’s performance on the measures
				described in
				section 6305, consistent with criteria set
				forth by the Secretary, including how the applicant will, if applicable—
										(A)improve the effectiveness of teachers and
				school leaders, and promote equity in the distribution of effective teachers
				and school leaders to ensure that low-income and minority children are
				not—
											(i)taught by
				ineffective teachers at higher rates than other children; and
											(ii)enrolled in
				schools led by ineffective leaders at higher rates than other children;
											(B)strengthen the use
				of high-quality and timely data to improve instructional practices, policies,
				and student outcomes, including teacher evaluations;
										(C)implement internationally bench­marked,
				college- and career-ready elementary and secondary academic standards,
				including in the areas of assessment, instructional materials, professional
				development, and strategies that translate the standards into classroom
				practice;
										(D)turn around the
				persistently lowest-achieving schools;
										(E)support or
				coordinate with early learning programs for high-need children from birth
				through third grade to improve school readiness and ensure that students
				complete third grade on track for school success;
										(F)assess students enrolled in kindergarten in
				elementary schools in the State or local educational agency, as applicable, in
				order to determine the students’ level of readiness for school success across a
				broad range of domains of learning and development, including physical
				well-being and motor development, social and emotional development, approaches
				toward learning, language development, and cognition and general
				knowledge;
										(G)report the to the Secretary the aggregate
				results from the assessments described in subparagraph (F) with respect
				to—
											(i)all kindergarten
				students in each elementary school assessed; and
											(ii)all such students in each subgroup
				described in section 1111(b)(2)(C)(v)(II); and
											(H)create or maintain
				successful conditions for high-performing charter schools and other innovative,
				autonomous public schools;
										(4)if the applicant
				is a State—
										(A)evidence of
				collaboration between the State, its local educational agencies, schools (as
				appropriate), parents, teachers, and other stakeholders in developing and
				implementing the plan described in
				paragraph (3), including evidence of
				the commitment and capacity to implement that plan; and
										(B)the names of those
				local educational agencies the State has selected to participate in carrying
				out the plan; or
										(C)a description of
				how it will select local educational agencies to participate in carrying out
				the plan;
										(5)if the applicant
				is a local educational agency, evidence of collaboration between the local
				educational agency, schools, parents, teachers, and other stakeholders, in
				developing the plan described in
				paragraph (3), including evidence of
				the commitment and capacity to implement the plan;
									(6)the applicant’s
				annual performance measures and targets, consistent with the requirements of
				section 6305; and
									(7)a description of
				the applicant’s plan to conduct a rigorous evaluation of the effectiveness of
				activities carried out with funds under this part.
									(b)Criteria for
				evaluating applications
									(1)In
				generalThe Secretary shall award grants under this part on a
				competitive basis, based on the quality of the applications submitted under
				subsection (a), including—
										(A)each applicant’s
				record in the areas described in
				subsection (a)(1);
										(B)each applicant’s
				record of, and commitment to, establishing conditions for innovation and
				reform, as described in
				subsection (a)(2);
										(C)the quality and
				likelihood of success of each applicant’s plan described in
				subsection (a)(3) in showing
				improvement in the areas described in
				subsection (a)(1), including each
				applicant’s capacity to implement the plan and evidence of collaboration as
				described in
				subsection (a)(4) or
				(a)(5), as applicable; and
										(D)each applicant’s
				evaluation plan as described in
				subsection (a)(7).
										(2)Publication of
				explanationThe Secretary
				shall publish an explanation of how the application review process will ensure
				an equitable and objective evaluation based on the criteria described in
				paragraph (1).
									(c)PriorityIn awarding grants to local educational
				agencies under this part, the Secretary shall give priority to—
									(1)local educational
				agencies with the highest numbers or percentages of children from families with
				incomes below the poverty line; and
									(2)local educational
				agencies that serve schools designated with a school locale code of 41, 42, or
				43, as determined by the Secretary.
									6305.Performance
				measuresEach State and each
				local educational agency receiving a grant under this part shall establish
				performance measures and targets, approved by the Secretary, for the programs
				and activities carried out under this part. These measures shall, at a minimum,
				track the State’s or agency’s progress in—
								(1)implementing its
				plan described in
				section 6304(a)(3); and
								(2)improving outcomes
				for all subgroups described in section 1111(b)(2)(C)(v)(II) including, as
				applicable, by—
									(A)increasing student
				achievement;
									(B)decreasing
				achievement gaps;
									(C)increasing high
				school graduation;
									(D)increasing college
				enrollment and persistence rates;
									(E)improving the effectiveness of teachers and
				school leaders, increasing the retention of effective teachers and school
				leaders, and promoting equity in the distribution of effective teachers and
				school leaders to ensure that low-income and minority children are not—
										(i)taught by
				ineffective teachers at higher rates than other children; and
										(ii)enrolled in
				schools led by ineffective leaders at higher rates than other children;
				and
										(F)increasing kindergarten readiness;
				and
									(G)making progress on
				any other measures identified by the Secretary.
									6306.Uses of
				funds
								(a)Grants to
				States
									(1)SubgrantsEach State that receives a grant under this
				part shall use at least 50 percent of its grant to make subgrants to those
				local educational agencies in the State that participate in the State’s plan
				under
				section 6304(a)(3), based on those
				local educational agencies’ relative shares of funds under part A of title I
				for the most recent year for which those data are available.
									(2)Activities under
				planEach State or local educational agency that receives a grant
				or subgrant, respectively, under this part shall use those funds for any
				purpose included in the State’s plan under
				section 6304(a)(3).
									(b)Grants to local
				educational agenciesEach local educational agency that receives
				a grant under this part shall use those funds for any purpose included in the
				local educational agency’s plan under
				section 6304(a)(3).
								6307.Reporting
								(a)Annual
				reportA State or local educational agency that receives a grant
				under this part shall submit to the Secretary, at such time and in such manner
				as the Secretary may require, an annual report including—
									(1)data on the
				State’s or agency’s progress in achieving the performance targets established
				under
				section 6305;
									(2)a description of
				the challenges the State or agency has faced in implementing its program and
				how it has addressed or plans to address those challenges; and
									(3)findings from the
				evaluation plan as described in
				section 6304(a)(7).
									(b)Local
				reportEach local educational agency that receives a subgrant
				from a State under this part shall submit to the State such information as the
				State may require to complete the annual report required under
				subsection (a).
								6308.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $1,350,000,000 for fiscal
				year 2012 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							.
				(b)Conforming
			 amendments
				(1)General
			 ProvisionsThe table of
			 contents of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) is amended by striking the items relating to part C of title VI and
			 inserting the following:
					
						
							Part D—General Provisions
							Sec. 6401. Prohibition against Federal mandates, direction, or
				control.
							Sec. 6402. Rule of construction on equalized
				spending.
						
						.
				(2)Race to the
			 TopThe table of contents of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended by inserting after the items relating to part B of title VI, the
			 following:
					
						
							Part C—Race to the Top
							Sec. 6301. Purposes.
							Sec. 6302. Reservation of funds.
							Sec. 6303. Program authorized.
							Sec. 6304. Applications.
							Sec. 6305. Performance
				measures.
							Sec. 6306. Uses of funds.
							Sec. 6307. Reporting.
							Sec. 6308. Authorization of
				appropriations.
						
						.
				
